                Case 1:18-cr-00694-RA Document 46 Filed 04/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                      1:18-cr-00694-RA

                   v.                          NOTICE OF MOTION FOR
                                               COMPASSIONATE RELEASE
LEWIS STAHL,

                        Defendant.


          PLEASE TAKE NOTICE that, upon the Declaration of Patricia A. Pileggi and upon the

accompanying Memorandum of Law in Support of the Motion, Defendant Lewis Stahl will move

before the Hon. Ronnie Abrams, United States District Judge for the Southern District of New

York, located at 500 Pearl Street, New York, New York, at a date and time to be fixed by the

Court, for an Order of Compassionate Release under 18 U.S.C. § 3582(c)(1)(a)(i) due to

extraordinary circumstances related to the COVID-19 pandemic.



April 3, 2020                                    Respectfully submitted,

                                                 SCHIFF HARDIN LLP

                                                 By:

                                                    /s/ Patricia A. Pileggi
                                                     Patricia A. Pileggi
                                                     Brittany H. Sokoloff
                                                     Schiff Hardin LLP
                                                     1185 Sixth Avenue, Suite 3000
                                                     New York, NY 10036
                                                     ppileggi@schiffhardin.com
                                                     bsokoloff@schiffhardin.com
                                                     Attorneys for Defendant
                                                     Lewis Stahl



NY\54317650.1
